ULTIMUS MANAGERS TRUST 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Ultimus Managers Trust (the “Trust”) File Nos. 333-180308 and 811-22680 Ladies and Gentlemen: On behalf of the Ultimus Managers Trust (the “Trust”), attached for filing is Post-Effective Amendment No. 1 (the “Amendment”) to the Trust’s registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective on September 12, 2012 pursuant to Rule 485(a)(2) under the Securities Act of 1933. The Amendment is being filed for the purpose of adding two new series to the Trust – the VFM Steadfast Fund and the Cincinnati Asset Management Funds: Broad Market Strategic Income Fund. If you have any questions, please do not hesitate to contact me at: (513) 587-3451. Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Secretary of the Trust
